Boardman, J.
The learned county judge in reversing the justice’s judgment has overlooked the nature and effect of this transaction. He is quite correct in the principles of law laid down, but are they applicable to this case ?
The plaintiff in this action in paying the $7 could not act for himself, for he was not a party to that action. James L. Rightmire only could give the notice of appeal and pay the $7. What defendant did was as the agent of James L. The money was paid for James L. and not for himself. He was a stranger to the case and had no right to interfere therewith. In the hands of the justice such money was the property of James L. As the appeal was ineffectual by reason of the deficiency of moneys paid, the justice was right in applying it to the payment, of the judgment so far as it would go. As the money was paid for the use of James L., he only could complain of its application. By application to the court it is possible the defect in his appeal might have been obviated. But upon no principle is it obvious that the plaintiff retained any interest in the money after paying it to. the justice in the interest and for the benefit of James L. Rightmire.
The $5.55 was applied as requested in satisfaction of the costs. In the view taken it is not necessary to decide whether the action could be maintained for the remaining $1.45 after a demand and refusal of the entire |7. It is at least quite doubtful.
For tlie same reason it is not necessary to consider how far plaintiff’s conduct went to ratify the application of the $7 generally upon the judgment by paying or advancing the money to pay the balance of the judgment.
í'or the reason that the $7 when paid to the justice became the property of James L. Rightmire and no longer the property of the plaintiff, the plaintiff could not maintain this action.
The judgment of the county court should therefore be reversed and that of the justice affirmed, with costs

Judgment accordingly.